POSITIVE ELECTRODE ACTIVE MATERIAL AND NONAQUEOUS ELECTROLYTE SECONDARY BATTERY INCLUDING POSITIVE ELECTRODE ACTIVE MATERIAL
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-6, in the reply filed on January 28, 2022, is acknowledged.
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 28, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2020 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adjacent” in claim 2 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “the dielectric and the carbonate compound are present adjacent to each other” has been rendered indefinite by the use of the term “adjacent”. Note that although the specification defines the “adjacent” means “can be detected with an electron microscope or other detecting units”, it is still unclear as to the requisite degree for “adjacent” in an electron microscope image, for example. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yada et al. (US 20130260250 A1, hereafter Yada) in view of Yukinobu et al. (US 20160301063 A1, hereafter Yukinobu).
Regarding claims 1 and 4, Yada teaches a positive electrode active material (at least Abstract) used for a nonaqueous electrolyte secondary battery, the positive electrode active material comprising:
a base portion (See “11” in Figs.) formed of a compound (See those materials listed in [0039]-[0040]) storing and releasing a charge carrier (Note that this property is inherently present for a positive electrode active material compound); and
a dielectric (e.g., BaTiO3 in [0051]) disposed on at least a part of a surface of the base portion (See “13” on “11”, in Figs.); 

Regarding claim 2, Yada as modified teaches the positive electrode active material according to claim 1, and a mixed portion where the dielectric and the carbonate compound are present adjacent to each other is formed on at least a part of the surface of the base portion (See Figs. of Yada).
Regarding claim 3, Yada as modified teaches the positive electrode active material according to claim 1, and the limitation “the dielectric is an oxide having a volume resistivity of 1 × 1010 Ω∙m or more at 25 [Symbol font/0xB0]C” represents a property or characteristic of the dielectric.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be 10 Ω∙m or less at 25 [Symbol font/0xB0]C is inherently present.
Regarding claim 5, Yada as modified teaches the positive electrode active material according to claim 1, wherein the base portion is formed of a compound storing and releasing a lithium ion (See the rejection of claim 1). The limitation “is used for a positive electrode of a lithium ion secondary battery” represents an intended use of the base portion, however, a statement of intended use in an apparatus claim does not distinguish over the prior art apparatus. See MPEP§ 2111.02(II). Yada does disclose the base portion is used for a positive electrode of a lithium ion secondary battery (See at least [0045]-[0047]).
Regarding claim 6, Yada as modified teaches a nonaqueous electrolyte secondary battery comprising the positive electrode active material according to claim 1 in a positive electrode (See at least [0045]-[0047]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727